

116 HR 3942 : Preventing Online Sales of E-Cigarettes to Children Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionH. R. 3942IN THE SENATE OF THE UNITED STATESOctober 29, 2019ReceivedAN ACTTo apply requirements relating to delivery sales of cigarettes to delivery sales of electronic nicotine delivery systems, and for other purposes.1.Short titleThis Act may be cited as the Preventing Online Sales of E-Cigarettes to Children Act.2.Amendments to the Jenkins Act(a)In generalThe Act entitled An Act to assist States in collecting sales and use taxes on cigarettes, approved October 19, 1949 (commonly known as the Jenkins Act) (15 U.S.C. 375 et seq.), is amended—(1)in section 1 (15 U.S.C. 375)—(A)in paragraph (2)(A)(ii)—(i)by striking includes roll-your-own tobacco and inserting the following: “includes—(I)roll-your-own tobacco; (ii)in subclause (I), as so designated, by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(II)an electronic nicotine delivery system.; (B)by redesignating paragraphs (7) through (14) as paragraphs (8) through (15), respectively; and(C)by inserting after paragraph (6) the following:(7)Electronic nicotine delivery systemThe term electronic nicotine delivery system— (A)means any electronic device that, through an aerosolized solution, delivers nicotine, flavor, or any other substance to the user inhaling from the device;(B)includes—(i)an e-cigarette;(ii)an e-hookah;(iii)an e-cigar;(iv)a vape pen;(v)an advanced refillable personal vaporizer;(vi)an electronic pipe; and(vii)any component, liquid, part, or accessory of a device described in subparagraph (A), without regard to whether the component, liquid, part, or accessory is sold separately from the device; and(C)does not include a product that is—(i)approved by the Food and Drug Administration for—(I)sale as a tobacco cessation product; or(II)any other therapeutic purpose; and(ii)marketed and sold solely for a purpose described in clause (i).; and (2)in section 2A(b)(1) (15 U.S.C. 376a(b)(1)), by inserting NICOTINE/ afterCIGARETTES/.(b)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is 90 days after the date of enactment of this Act.3.Nonmailability of electronic nicotine delivery systems(a)RegulationsNot later than 120 days after the date of enactment of this Act, the United States Postal Service shall promulgate regulations to clarify the applicability of the prohibition on mailing of cigarettes under section 1716E of title 18, United States Code, to electronic nicotine delivery systems, in accordance with the amendment to the definition of cigarette made by section 2.(b)Effective dateThe prohibition on mailing of cigarettes under section 1716E of title 18, United States Code, shall apply to electronic nicotine delivery systems on and after the date on which the United States Postal Service promulgates regulations under subsection (a) of this section.4.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives October 28, 2019.Cheryl L. Johnson,Clerk